DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 05/27/2022.  Claims 3 and 10 have been canceled. Claims 1, 8  and 15 have been amended.  No new claims have been added.  Therefore, claims 1-2, 4-9 and 11-20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that similar to example 37 the claimed subject matter integrates the judicial exception into a practical application.  Specifically applicant argues that the relocation of icons of example 37 when considered as a whole was found to be patent eligible.  Applicant argues that claim 1, automatic displaying of icons to the user based on usage provides a specific improvement over prior system. The pending claims organized and predict potential products based on user communication inputs based on user criteria.  The examiner respectfully disagrees.  The focus of the claim limitations of example 37 was to provide a technical solution to a problem rooted in technology.  Applicant is arguing limitations not claimed and not disclosed in the specification.  The claim limitations are silent with respect to a technical process related to improving icon functions or capability the focus of the claimed limitations is not to provide a solution to a problem rooted in technology as found in example 37 but rather to generate and populate with product related data an application associated with a product.  Example 37 is not applicable to the current application.  Applicant’s argument is not persuasive.  The rejection is maintained.
In the remarks applicant points to example 40, which provided a technical solution to a problem rooted in technology of collecting data traffic where the volume of data provides a problem in storage.   Applicant argues that the current claim limitations when considered as a whole similar to example 40 collect data to generate product determinations and populate enrollment data for products.  The pending claims integrate the judicial exception into a practical application in a manner that imposes meaningful limits on the judicial exception and is more than a drafting effort designed to monopolize the judicial exception.  The examiner respectfully disagrees.  The focus of example 40 is to provide a technical solution to a problem rooted in technology with respect to the volume of data collected overburdening the storage to provide a technical solution by controlling the data collection process which reduces the amount of data required to be stored.  This is not the case in the current application.  The purpose of the current application is to generate and populate with product related data an application associated with a product.  Generating and populating an application for a business process is a common practice across a plurality of economic and medical practices.  Applicant’s argument is not persuasive.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the prior art fails to teach the claim limitations.  Specifically applicant argues that the claim limitations fail to teach “predicting, ...ancillary products for user deployment based on communications by application of metrics to aggregated date from the product and user communications, wherein the ancillary products comprise ancillary products/services offered that are ancillary to products and services currently owned by the user.”   The examiner respectfully disagrees the prior art Shannon teaches the limitation in at least para 0011, para 0014 wherein the prior art teaches identifying product/services predicted for user based on user communication/conversation, para 0048 wherein the prior art teaches predicting what user would like.  The prior art further teaches in para 0078 “ viewing the user profile, banking solutions for the user, opportunities for the user, and event history for the user. The profile section ...includes bank relationship information such as how long the user has been a bank user, the party identification, relationship manager, total balances, accounts, and/or other information that the user may have in affiliations with the financial institution. Banking solutions include any solutions that the system has developed based on past user communications or transactions. ...Opportunities will link back to the products/services that the financial institution may have available for the user.... .  Please note teaching of user existing accounts in the bank and transaction services and opportunities offered based on transaction services and existing accounts; para 0079 teach popup with predicted product/services to offer based on user activity. Although, the prior art can be broadly interpreted to be either services/products offered are ancillary products/services related/associated to the existing financial products of the use or the products offered are related to the current user accounts/services.  There is only a finite number of interpretations of the prior art teaching.  See rationale below.  The prior art KR 20090073064 A by Ahn which explicitly teaches the limitation was not applied because Shannon can be interpreted broadly to include the claim limitation to be ancillary products/service of services/products currently owned by the user or interpreted to be ancillary products/service related/associated with services/products currently owned by the user.  The prior art according to KSR under E and F makes the claim limitations obvious.  The rejection is maintained.
In the remarks applicant argues that the prior art fails to teach the claim limitations.  Specifically applicant argues that the claim limitations fail to teach “displaying to the user an option to opt-in for display of ancillary products and the populated enrollment document with the user information”, the examiner respectfully disagrees.  The prior art Shannon teaches in at least para 0080 wherein the prior art teaches link to populated documents provided, para 0086 wherein the prior art teaches presenting the predicted product/services and populated document.   The rejection is maintained. 
Examiner Note
The examiner notes that the specification and claims disclose populating the enrollment document with user information, not product information. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites functions to (1) identify a communication channel for enrollment, (2) receive authentication (3) search user name in database (4) predict ancillary products, (5), aggregate user information and populate information fields, (6) display opt-in options for products (7) populating enrollment document (8) display enrollment document and (9) generate application with products.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting one or more computing systems with no positive recitation of performing a sales activity and legal obligations.  Such concepts can be found in the abstract category of commercial interactions and legal obligations.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of methods of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) identify a communication channel for user enrollment- a common business practice, (2) receive authentication -insignificant extra solution activity and common business practice (3) search user name in database-common business practice (4) predict ancillary product- a common business practice in marking (5) aggregate user data and populate information field- data manipulation and organization (6) display opt-in options for products – outputting results and common business practice (7) populate enrollment document- a common business practice (8) display enrollment document – common business practice and outputting result and (9) generate application associated with product- a common business practice.
For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “apply metrics to aggregate data” and “identifying communications channel” and “populate…fields” as the claimed limitations do not provide any technology to perform the recited functions.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, the combination of Limitations 1 -6 is directed toward authenticating user and collecting, analyzing user data in order to determine product options that are displayed for user selection – a common business practice in marketing products to consumers.  The combination of limitations 7-9 is directed toward communicating enrollment documents to generate and populate with data an application associated with product- a common business practice  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.   In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject when considered as a whole is directed toward manipulating and organizing data to generate an application associated with products based on user historical data analyzed for an authenticated user.  Therefore, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of identifying communication to enroll for a product, authenticate user, apply metric to aggregate data and user communication to determine products for deployment to user, organize and populate data for an enrollment document, communicate enrollment document and generate application associated with a process is a process directed toward a business practice.     The specification in para 0045 discloses:
As illustrated in block 104, the process continues by processing the communications through the enrollment platform and performing aggregation and user fit finding metrics on the communications. In this way, the system may identify the communications and preferences of the user and store the communications and preferences. The communications and preferences may be analyzed in order to identify one or more products or services the user may be interested in. These may be products or services ancillary to the current product the user is being enrolled. The products or services may be based on the current products of the user or based on comments the user communicates during the communication and metrics of the user fit finder.   

Although not specific, the specification suggest that the metrics applied to aggregate data is the user communication and preferences to identify products/services user interested in.  Therefore, the “metric” applied is not a technical process but rather a business analysis for determining the user interest in products based on user communication and preferences.   Therefore, the specification makes clear that the processes of the invention are to practice a business process of generating an application associated with a product based on “metric” (i.e. user communication and preferences) to aggregate data.  
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to generate an application associated with a product and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising a memory with program code, a communication device to establish communication with plurality of network devices using communication network, a processing device coupled to the memory device and communication device, the processor to execute the code to “identify a communication channel”, “authenticate a user”, “apply metric to aggregate data”, “aggregate data”, “populate information fields”, “communicate…document” and “generate …application”.  The computer components of the system “memory device”, “communication device” and “processing device” –is purely functional and generic. Nearly every computer will include a “memory device with readable program code”, “ a communication device to establish communication via a communication network” and “processing device to execute the program code” capable of performing the basic functions required by the system claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
The specification discloses the functional process “identify a communication channel” as channels for communication to a plurality of entities using different communication media (i.e. in person, on the phone, over the internet, text, or the like- see para 0003, para 0010, para 0024, para 0027).  The specification fails to provide a technological technique for the identifying process other than a high level recitations with an expected result.   
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer elements to perform the functions for generating an application ----are some of the most basic functions of a computer.  The claimed functions amount to no more than mere instructions to apply the exception using a computer.  Mere instructions to apply an exception on a computer cannot integrate a judicial exception into significantly more than the identified abstract idea. . All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification in para 0028 discloses that the communications device can be any known device capable of communicating via a network.   The specification discloses:
[0006] Embodiments of the present invention address these and/or other needs by
providing an innovative system, method and computer program product for ancillary channel
communication services and enrollment linkage generation, the invention comprising:
identifying a communication channel associated with one or more user communications for a
user to enrollment into a product; authenticating the user for enrollment into the product;
applying metrics to aggregated date from the product and the one or more user communications
for determination of ancillary products for user deployment based on communication via the
communication channel; aggregating user information provided via the communication channel and populate required information fields in an enrollment document into a populated enrollment document for user enrollment into the product; communicating the populated enrollment document to the user via the communication channel; and generating a comprehensive application associated with the product, wherein the comprehensive application is sectioned off to present the ancillary products determined for the user.

[0025]... Embodiments of the invention are directed to a system, method, or computer program
product for ancillary channel communication services and enrollment via automatic population.
In this way, the system may perform analysis of user channel communications for enrollment into a product or service. Based on the analysis the system may generate a populated application for enrollment via the same communication channel.

[0038]The entity system 208 may be associated with the aggregation system 206 providing entity. In this way, the entity system may be a financial institution entity system or the like. The entity system 208 has the same or similar components as described above with respect to the user device 204 and the aggregation system 206. While only one entity system 208 is illustrated in Figure 1, it is understood that multiple entity system 208 may make up the system environment 200. It is understood that the servers, systems, and devices described herein illustrate one embodiment of the invention. It is further understood that one or more of the servers, systems, and devices can be combined in other embodiments and still function in the same or similar way as the embodiments described herein. The entity system 208 may generally include a processing device communicably coupled to devices as a memory device, output devices, input devices, a network interface, a power source, one or more chips, and the like. The entity system 208 may also include a memory device operatively coupled to the processing device. As used herein, memory may include any computer readable medium configured to store data, code, or other information.

[0042] As illustrated in block 308, the process 300 is finalized by aggregating user
information provided to the entity and populating required information fields based on user
communications. Information fields may be first name and last name fields, address fields, date of birth fields, and the like. Aggregation occurs through a process by which the system searches for the user's name on the entity's database of users and pulls information pertaining to that user's prior applications from the entity. The system then populates required information fields for the user for ease of use.


Accordingly the specification makes clear that the hardware and other computer elements are for the purpose to apply the abstract idea identified. 
Additional evidence includes:
US Pub No. 2014/0136443 A1 by EKinsey II et al; US Pub No. 2018/0365753 A1 by Fredrick et al; US Pub. No. 2013/0339242 A1 by McHugh et al; US Pub No. 2016/0180368 A1 by Booth
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2 and 4-7 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward providing product offering and products offered based on user data-a common business practice.  Dependent claim 4 is directed toward an application that access the product and product use using communication channels- a common business practice.  Dependent claim 5 is directed toward authentication user for enrollment- a common business practice.  Dependent claim 6 is directed toward enrolling a user into products- a common business practice.  Dependent claim 7 is directed toward populating enrollment document- data manipulation- well known and understood.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2 and 4-7 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 8-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer program product, as in independent Claim 8 and the dependent claims. Such computer program products fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Manufacture claim 8 instructions corresponds to the functions of system claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2:  Manufacture claim 8 instructions corresponds to the functions of system claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computer program product comprising a non-transitory computer-readable medium having readable program code portions the portions comprising executable portions configured to perform the instructions claimed–is purely functional and generic. Nearly every executable portion for performing instructions as claimed are  capable of performing the basic computer functions -of “identify a communication channel”, “authenticate a user”, “apply metric to aggregate data”, “aggregate data”, “populate information fields”, “communicate…document” and “generate …application”.  The specification in para 0060-0061 makes clear that the computer program product may comprises any known computer components capable of implementing the identified abstract idea without significantly more.  As a result, none of the hardware or computer elements recited by the computer program product claim offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Manufacture claim 8 instructions corresponds to system functions claim 8.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9 and 11-14 these dependent claim have also been reviewed with the same analysis as independent claim 8.  The instructions of manufacture dependent Claims 9, 11, 12, 13 and 14 corresponds to the functions of system Claims 2, 4, 5, 6 and 7 respectively. Therefore, Claim 9, 11, 12, 13 and 14 have been analyzed and rejected as previously discussed with respect to claims 2, 4, 5, 6 and 7. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9 and 11-14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to claims 15-20: 
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 15 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 15 steps corresponds to the functions of system claim 1.  Therefore, claim 15 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2:  Method claim 15 steps corresponds to the functions of system claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computing system comprising a computer processing device, non-transitory computer readable medium comprising computer program instruction codes, operated by computer processing device capable of performing the basic computer functions -of “identify a communication channel”, “authenticate a user”, “apply metric to aggregate data”, “aggregate data”, “populate information fields”, “communicate…document” and “generate …application”.  The specification in para 0060-0061 makes clear that the computer program product may comprises any known computer components capable of implementing the identified abstract idea without significantly more.  The specification in para 0028 discloses that the communications device can be any known device capable of communicating via a network.   The specification in para 0038 discloses:
The entity system 208 may be associated with the aggregation system 206 providing entity. In this way, the entity system may be a financial institution entity system or the like. The entity system 208 has the same or similar components as described above with respect to the user device 204 and the aggregation system 206. While only one entity system 208 is illustrated in Figure 1, it is understood that multiple entity system 208 may make up the system environment 200. It is understood that the servers, systems, and devices described herein illustrate one embodiment of the invention. It is further understood that one or more of the servers, systems, and devices can be combined in other embodiments and still function in the same or similar way as the embodiments described herein. The entity system 208 may generally include a processing device communicably coupled to devices as a memory device, output devices, input devices, a network interface, a power source, one or more chips, and the like. The entity system 208 may also include a memory device operatively coupled to the processing device. As used herein, memory may include any computer readable medium configured to store data, code, or other information.
0006] Embodiments of the present invention address these and/or other needs by
providing an innovative system, method and computer program product for ancillary channel
communication services and enrollment linkage generation, the invention comprising:
identifying a communication channel associated with one or more user communications for a
user to enrollment into a product; authenticating the user for enrollment into the product;
applying metrics to aggregated date from the product and the one or more user communications
for determination of ancillary products for user deployment based on communication via the
communication channel; aggregating user information provided via the communication channel and populate required information fields in an enrollment document into a populated enrollment document for user enrollment into the product; communicating the populated enrollment document to the user via the communication channel; and generating a comprehensive application associated with the product, wherein the comprehensive application is sectioned off to present the ancillary products determined for the user.

[0025]... Embodiments of the invention are directed to a system, method, or computer program
product for ancillary channel communication services and enrollment via automatic population.
In this way, the system may perform analysis of user channel communications for enrollment into a product or service. Based on the analysis the system may generate a populated application for enrollment via the same communication channel.

[0038]The entity system 208 may be associated with the aggregation system 206 providing entity. In this way, the entity system may be a financial institution entity system or the like. The entity system 208 has the same or similar components as described above with respect to the user device 204 and the aggregation system 206. While only one entity system 208 is illustrated in Figure 1, it is understood that multiple entity system 208 may make up the system environment 200. It is understood that the servers, systems, and devices described herein illustrate one embodiment of the invention. It is further understood that one or more of the servers, systems, and devices can be combined in other embodiments and still function in the same or similar way as the embodiments described herein. The entity system 208 may generally include a processing device communicably coupled to devices as a memory device, output devices, input devices, a network interface, a power source, one or more chips, and the like. The entity system 208 may also include a memory device operatively coupled to the processing device. As used herein, memory may include any computer readable medium configured to store data, code, or other information.

[0042] As illustrated in block 308, the process 300 is finalized by aggregating user
information provided to the entity and populating required information fields based on user
communications. Information fields may be first name and last name fields, address fields, date of birth fields, and the like. Aggregation occurs through a process by which the system searches for the user's name on the entity's database of users and pulls information pertaining to that user's prior applications from the entity. The system then populates required information fields for the user for ease of use.

Accordingly the specification makes clear that the hardware and other computer elements are for the purpose to apply the abstract idea identified. 
As a result, none of the hardware or computer elements recited by the computer program product claim offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers. Method claim 15 steps corresponds to system functions claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 15, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-20 these dependent claim have also been reviewed with the same analysis as independent claim 15.  The instructions of manufacture dependent Claims 16, 17, 18, 19 and 20 corresponds to the functions of system Claims 2, 4, 5, 6 and 7 respectively. Therefore, Claim 16, 17, 18, 19 and 20 have been analyzed and rejected as previously discussed with respect to claims 2, 4, 5, 6 and 7. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2 and 4-7; Claims 8-9 and 11-14, Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0213659 A1 by Shannon et al (Shannon)  in view of CN 104221306 A by Hye (Hye)  in view of US Patent No. 10,067,986 B1 by Thapliya et al. (Thapliya) in view of WO 2015/152882 A1 by Pinto et al. (Pinto) 
In reference to Claim 1:
Shannon teaches:
(Currently Amended) A system for ancillary channel communication services and enrollment linkage generation ((Shannon) in at least FIG. 1; para 0042, para 0087), the system comprising:
a memory device with computer-readable program code stored thereon ((Shannon) in at least para 0042, para 0047, para 0087);
a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network ((Shannon) in at least para 0029, para 0037, para 0040-0042, para 0087);
a resource interaction processing device operatively coupled to the memory device, and the communication device, wherein the processing device is configured to execute the computer- readable program code ((Shannon) in at least para 0047, para 0087) to:…
receive, from the user via the communication channel, authentication for enrollment into the product ((Shannon) in at least FIG. 3; Abstract; para 0003-0004, para 0007, para 0011, para 0017,  para 0033, para 0051);...
predict, by the processing device, ancillary products for user deployment based on communication via the communication channel by application of metrics to aggregated date from the product and the one or more user communications,...((Shannon) in at least FIG. 3; para 0033, para 0048, para 0061-0062, para 0064-0066 wherein the prior art teaches predicting product/services, para 0070, para 0077-0078 wherein the prior art teaches ;
aggregate user information provided via the communication channel and populate required information fields in an enrollment document into a populated enrollment document for user enrollment into the product ((Shannon) in at least para 0011-0012, para 0036, para 0047, para 0074-0075, para 0080, para 0084));
display to the user, on a graphical user interface, an option to opt-in for display of the ancillary products ((Shannon) in at least FIG. 4; para 0013, para 0050, para 0065, para 0075, para 0077, para 0079) and the populated enrollment document with integrated aggregated user information from the communication channel ((Shannon) in at least para 0011, para 0080 wherein the prior art teaches link to populated documents provided, para 0086 wherein the prior art teaches presenting the predicted product/services and populated document);
display, the populated enrollment document to the user on the graphical user interface, via the communication channel ((Shannon) in at least FIG. 4; para 0011, para 0017, para 0050, para 0061, para 0067, para 0075, para 0077, para 0086);  
generate a comprehensive application associated with the product ((Shannon) in at least para 0013, para 0033, para 0035, para 0046, para 0061, para 0065-0066, para 0077, para 0083), wherein the comprehensive application ... to present the ancillary products predicted for the user ((Shannon) in at least para 0050, para 0061, para 0065-0067, para 0077); 
Shannon suggest but does not explicitly teach:
wherein the ancillary products comprise ancillary products or services offered by the entity that are ancillary to products services currently owned by the user ((Shannon) in at least FIG. 3; para 0011, para 0014 wherein the prior art teaches identifying product/services predicted for user based on user communication/conversation para 0033, para 0048-0049 wherein the prior art teaches determining predictions based on prior experiences, para 0050 wherein the prior art teaches predicting why user logged in online or on banking application to provide user services; para 0061-0062, para 0064-0066 wherein the prior art teaches predicting products/services, para 0070, para 0077 wherein the prior art teaches “accounts may include one or more checking accounts, savings accounts, credit cards, loans, mortgages, lines of credit, or the like. Section 506 provides the associate with the top products/services as determined by the interaction intelligence engine as predicted products/ service opportunities for the user. As such, top opportunities may products or services based on terms the user uses during the communication with the associate, past user transactions, communications, life events, or the like stemming from the user profile. ...allowing for various options with respect to the user profile 500 and updating of the same. These options include agent verification, commitment, opening a new account, refreshing a profile, providing maintenance, setting future appointments for the user, sales tools, general tools, inquiry tools, opportunities management, and recent user options”; para 0078 wherein the prior art teaches “ viewing the user profile, banking solutions for the user, opportunities for the user, and event history for the user. The profile section ...includes bank relationship information such as how long the user has been a bank user, the party identification, relationship manager, total balances, accounts, and/or other information that the user may have in affiliations with the financial institution. Banking solutions include any solutions that the system has developed based on past user communications or transactions. ...Opportunities will link back to the products/services that the financial institution may have available for the user....”; para 0079, para 0083)
Although Shannon does not explicitly state that the “top opportunities may products or services based on terms the user uses during the communication with the associate, past user transactions” , the prior art teaching can be interpreted as the opportunities that an ancillary products/services of products/services current owned by the user or the opportunities that an ancillary products/services related or associated with products/services current owned by the user . The prior art makes clear that in the least the top opportunities are related or associated with or compatible with the currently owned services/products by the user.   According to KRS, it is obvious to “try” when choosing from a finite number of identified predictable solutions with a reasonable expectation of success.  The prior art Shannon explicitly recognizes that user account data and transaction information can be used by the user financial institution to offer “top opportunities” or “ancillary products” in order to provide banking solutions that link back to the user financial institution.  The ancillary products there are either ancillary products/services of the user existing product/services or at least related/associated with.  Therefore, as there are a finite number of interpretations of the prior art, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Furthermore, according to KSR, known works in one field of endeavor may prompt variations of it for use in either the same field or another based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the rt.  The prior art Shannon provides evidence that the scope and content of the prior art includes a similar method/product.  The prior art provided evidence of design incentives/market forces which would have prompted adaptation of the known method/product.  Therefore, the differences between the claimed invention and prior art were encompassed in known variation or in a principle known in the art.  Therefore, based on the teaching of Shannon which is so broad as to encompass ancillary product/services related or ancillary products services of products services own by the user, one of ordinary skill in the art would have been led to arrive at the claimed limitation.
Shannon does not explicitly teach:
identify a communication channel associated with one or more user communications for a user to enrollment into a product;
search, by name, the user on a database of an entity:
wherein the comprehensive application is sectioned off to present the ancillary products predicted for the user.
Hye teaches:
identify a communication channel associated with one or more user communications for a user to enrollment into a product ((Hye) in at least para 0041-0043, para 0058, para 0061, para 0063, para 0076-0077)
Both Shannon and Hye are directed toward processes which communicate and transmit documents.  Hye teaches the motivation of identifying a communication channel for document transmission in order to utilize the proper communication protocol based on the format of the data (i.e. text, image, video para 0077), It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the communication details for communicating documents of Shannon to include identifying communication channel as taught by Hye since Hye teaches the motivation of identifying a communication channel for document transmission in order to utilize the proper communication protocol based on the format of the data (i.e. text, image, video para 0077),
Pinto teaches and provides supporting evidence:
apply metrics to aggregated date from the product and the one or more user communications for determination of ancillary products for user deployment based on communication via the communication channel ((Pinto) in at least para 0028-0029)’; 
generate a comprehensive application associated with the product, wherein the comprehensive application is sectioned off to present the ancillary products [addendum to agreements] predicted for the user,((Pinto) in at least para 0026-0029)
Both Shannon and Pinto are directed toward functions for applications for suggested products/services.   Pinto teaches the motivation providing in the application and analysis of user behavior suggestions of additional product and/or the user having a means in the application process to identify and select additional products/services in response to suggested candidate services.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify suggestion for products to a user of Shannon to include additional products as a suggestion and selection as taught by Pinto since Pinto teaches the motivation providing in the application and analysis of user behavior suggestions of additional product and/or the user having a means in the application process to identify and select additional products/services in response to suggested candidate services
Thapliya teaches:
search, by name, the user on a database of an entity ((Thapliya) in at least Col 5 lines 34-45, Col 14 lines 33-41):
Both Shannon and Thapliya are directed toward determining target entity activities and learning about the entity in order to target offers for specific product/services (Thapliya-Col 14 lines 33-41).  Thapliya teaches the motivation of searching by name the user/entity on a database in order to return requested information of the entity specific information for analysis in the learning of the targeted entity process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the obtaining of data for analysis of Shannon to include searching by name databases as taught by Thapliya since Thapliya teaches the motivation of searching by name the user/entity on a database in order to return requested information of the entity specific information for analysis in the learning of the targeted entity process.
In reference to Claim 2:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 1.  Shannon further discloses the limitations of dependent claim 2
(Original) The system of claim 1 (see rejection of claim 1 above), further comprising 
providing real-time relationship-based product offerings to the user based on user transactions and aggregated user data associated with the product ((Shannon) in at least para 0033, para 0048, para 0061-0062, para 0064-0066, para 0070, para 0077-0078);
Shannon does not explicitly teach:
providing real-time relationship-based product offerings to the user based on user transactions and aggregated user data associated with the … ancillary products of user deployment on the comprehensive application.
Pinto teaches:
providing real-time relationship-based product offerings to the user based on user transactions and aggregated user data associated with the product and the ancillary products of user deployment on the comprehensive application. ,((Pinto) in at least para 0026-0029)
Both Shannon and Pinto are directed toward functions for applications for suggested products/services.   Pinto teaches the motivation providing in the application and analysis of user behavior suggestions of additional product and/or the user having a means in the application process to identify and select additional products/services in response to suggested candidate services.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify suggestion for products to a user of Shannon to include additional products as a suggestion and selection as taught by Pinto since Pinto teaches the motivation providing in the application and analysis of user behavior suggestions of additional product and/or the user having a means in the application process to identify and select additional products/services in response to suggested candidate services
In reference to Claim 4:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 1.  Shannon further discloses the limitations of dependent claim 4
(Original) The system of claim 1, wherein the comprehensive application is an application that (see rejection of claim 1 above) comprises 
Shannon does not explicitly teach:
access to the product and use of the product, wherein the comprehensive application further comprises a sectioned off portion associated with ancillary products associated with the product for user deployment based on the product and the communication via the communication channel.
Pinto teaches:
access to the product and use of the product, wherein the comprehensive application further comprises a sectioned off portion associated with ancillary products associated with the product for user deployment based on the product and the communication via the communication channel. ,((Pinto) in at least para 0026-0029)
Both Shannon and Pinto are directed toward functions for applications for suggested products/services.   Pinto teaches the motivation providing accessing the analysis of user behavior suggestions of additional product and/or the user having a means in the application process to identify and select additional products/services in response to suggested candidate services.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify suggestion for products to a user of Shannon to include additional products as a suggestion and selection as taught by Pinto since Pinto teaches the motivation accessing the  analysis of user behavior suggestions of additional product and/or the user having a means in the application process to identify and select additional products/services in response to suggested candidate services
In reference to Claim 5:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 1.  Shannon further discloses the limitations of dependent claim 5
(Original) The system of claim 1 (see rejection of claim 1 above), wherein authenticating the user for enrollment into the product further comprises
Shannon does not explicitly teach:
identifying and storing the user communication channel of one or more communication channels.
Hye teaches:
identifying and storing the user communication channel of one or more communication channels. ((Hye) in at least Abstract; para 0041-0043, para 0058, para 0061, para 0069 para 0063, para 0076-0077)
Both Shannon and Hye are directed toward processes which communicate and transmit documents.  Hye teaches the motivation of identifying and storing a communication channel format suitable of the device related information  a communication channel  for document transmission in order to utilize the proper communication protocol based on the format of the data from a first device including storing information such as device location (see para 0216), It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the communication details for communicating documents of Shannon to include storing device related communication channel as taught by Hye since Hye teaches the motivation of identifying and storing a communication channel format suitable of the device related information  a communication channel  for document transmission in order to utilize the proper communication protocol based on the format of the data from a first device including storing information such as device location (see para 0216),
In reference to Claim 6:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 1.  Shannon further discloses the limitations of dependent claim 6
(Original) The system of claim 1 (see rejection of claim 1 above), further comprising 
Shannon does not explicitly teach:
enrolling the user into the ancillary products based on user selection of the ancillary products on the comprehensive application associated with the product.
Pinto teaches:
enrolling the user into the ancillary products based on user selection of the ancillary products on the comprehensive application associated with the product. ,((Pinto) in at least para 0026-0029)
Both Shannon and Pinto are directed toward functions for applications for suggested products/services.   Pinto teaches the motivation providing in the application and analysis of user behavior suggestions of additional so as to provide to the user a means in the application process to identify and select additional products/services in response to suggested candidate services.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify suggestion for products to a user of Shannon to include additional products as a suggestion and selection as taught by Pinto since Pinto teaches the motivation providing in the application and analysis of user behavior suggestions of additional so as to provide to the user a means in the application process to identify and select additional products/services in response to suggested candidate services
In reference to Claim 7:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 1.  Shannon further discloses the limitations of dependent claim 7
(Original) The system of claim 1, wherein communicating the populated enrollment document to
the user via the communication channel (see rejection of claim 1 above) further comprises 
enrolling the user in the product based on authentication. ((Shannon) in at least Abstract; para 0017, para 0051, para 0053)
In reference to Claim 8:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 8.  
(Currently Amended) Computer program product claim 8 instructions correspond to the system claim 1 functions.  The additional limitations recited in claim 8 that go beyond the limitations of claim 1 include a computer program product comprising at least one non-transitory computer-readable medium having computer readable program code portions embedded therein, the computer readable program code portions comprising executable portions for performing ((Shannon) in at least para 0042, para 0047, para 0087) the instructions. Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 9:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 8.  Shannon further discloses the limitations of dependent claim 9
Medium claim 9 corresponds to system claim 2.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 2. 
In reference to Claim 11:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 8.  Shannon further discloses the limitations of dependent claim 11
Medium claim 11 corresponds to system claim 4.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 12:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 8.  Shannon further discloses the limitations of dependent claim 12
Medium claim 12 corresponds to system claim 5.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 5. 
In reference to Claim 13:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 8.  Shannon further discloses the limitations of dependent claim 13
Medium claim 13 corresponds to system claim 6.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 6. 
In reference to Claim 14:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 8.  Shannon further discloses the limitations of dependent claim 14
Medium claim 14 corresponds to system claim 7.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 7. 
In reference to Claim 14:
The combination of Shannon, Hye Thapliya and Pinto discloses the limitations of independent claim 15.  
Method claim 15 steps correspond to the system claim 1 functions.  The additional limitations recited in claim 15 that go beyond the limitations of claim 1 include a computing system comprising a computer processing device, non-transitory computer readable medium comprising computer program instruction code operated by the computer processor ((Shannon) in at least para 0047, para 0029, para 0037, para 0040-0042, para 0087) the instructions. Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 16:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 15.  Shannon further discloses the limitations of dependent claim 16
Method claim 16 corresponds to system claim 2.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 17:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 15.  Shannon further discloses the limitations of dependent claim 17
Method claim 17 corresponds to system claim 4.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 18:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 15.  Shannon further discloses the limitations of dependent claim 18
Method claim 18 corresponds to system claim 5.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 5.
In reference to Claim 19:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 15.  Shannon further discloses the limitations of dependent claim 19
Method claim 19 corresponds to system claim 6.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 20:
The combination of Shannon, Hye, Thapliya and Pinto discloses the limitations of independent claim 15.  Shannon further discloses the limitations of dependent claim 20
Method claim 20 corresponds to system claim 7.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 7
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697